Citation Nr: 0210786	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  99-23 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD) prior to April 4, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which established service 
connection for PTSD and rated the PTSD as 10 percent 
disabling effective from July 25, 1990.  The veteran timely 
appealed the rating assigned for the PTSD.  The Board 
remanded the case in October 1994 so that the veteran could 
be scheduled for a psychiatric examination to determine the 
extent and severity of his PTSD.  In March 1999, the RO 
increased his disability rating for PTSD to 50 percent 
effective April 4, 1998.  Thereafter, he disagreed with the 
effective date assigned by the March 1999 decision for the 
increased rating for PTSD.  Parenthetically, the RO 
subsequently increased the rating for PTSD to 70 percent 
effective from May 17, 2000, by decision dated in April 2001.  
The April 2001 rating decision also determined that the 
veteran was entitled to a total rating based on 
unemployability from October 5, 2000.  In July 2002, the 
veteran withdrew all his appeals except the claim for an 
earlier effective date.  Moreover, while the most recent 
informal brief presentation characterized the issue as an 
earlier effective date for the 70 percent rating, the Board 
notes that the veteran has challenged only the effective date 
of the 50 percent rating.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim for a rating in excess of 10 
percent prior to April 4, 1998, and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  From the date of receipt of the veteran's claim on July 
25, 1990, until receipt of evidence dated on December 4, 
1997, the veteran's PTSD was productive of no more than 
definite social and industrial impairment.

3.  As of December 4, 1997, the veteran's PTSD was productive 
of considerable social and industrial impairment.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 30 percent 
evaluation for PTSD were met for the period from July 25, 
1990, through December 3, 1997.  38 U.S.C.A. §§ 5103(a), 
5103A, 5110 (West 1991 & Supp. 2002); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (as in effect prior to November 7, 
1996).

2.  The criteria for the assignment of a 50 percent 
evaluation for PTSD were met as of December 4, 1997.  38 
U.S.C.A. §§ 5103(a), 5103A, 5110 (West 1991 & Supp. 2002); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (as in effect prior to 
November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While this appeal was pending, the applicable rating criteria 
for mental disorders, 38 C.F.R. § 4.125 et seq., was amended 
effective November 7, 1996.  See 61 Fed. Reg. 52,695 (Oct. 8, 
1996).  The timing of this change in the regulations requires 
the Board to first consider whether the amended regulation is 
more favorable to the appellant than the prior regulation, 
and, if so, the Board must apply the more favorable 
regulation.  VAOPGCPREC 11-97; Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In this case, the Board finds that the 
earlier version of the pertinent regulations is more 
favorable to the veteran.

The RO rated the veteran's PTSD under DC 9411.  Under the 
pre-amendment criteria, PTSD was evaluated 30 percent 
disabling where there was definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 10 percent rating was for 
assignment where the symptoms were less than those for a 30 
percent rating, with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
A 50 percent evaluation was warranted for PTSD where the 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired and where 
the reliability, flexibility and efficiency levels were so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent evaluation 
required that the ability to establish and maintain effective 
or favorable relationships with people be severely impaired 
and that the psychoneurotic symptoms be of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  Finally, a 100 percent 
evaluation required that attitudes of all contacts except the 
most intimate be so adversely affected as to result in 
virtual isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior; and that the individual was thereby demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, DC 
9411 (1996). 

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeal) (the 
Veterans Claims Court) has also recognized that each criteria 
for a 100 percent rating under 38 C.F.R. § 4.132 was 
independent.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

The General Counsel of the VA issued a precedent opinion 
interpreting the terms mild, definite, and considerable, as 
applied in 38 C.F.R. § 4.132.  See O.G.C. Prec. 9-93, 59 Fed. 
Reg. 4753 (1994).  In that opinion, the term mild, the 
criterion for a 10 percent evaluation, was defined as "of 
moderate strength or intensity, and as applied to disease, 
not severe or dangerous."  Definite, the criterion for a 30 
percent rating, was construed quantitatively to mean 
"distinct, unambiguous, and moderately large in degree," and 
considerable, the criterion for a 50 percent evaluation, was 
defined as "rather large in extent or degree."  Id.  In 
addition, the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas, the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  See Hood v. Brown, 4 Vet. App. 301 
(1993).

Under the pre-amendment regulations, the severity of a 
psychiatric disability was based upon actual symptomatology, 
as it affected social and industrial adaptability.  Two of 
the most important determinants of disability were time lost 
from gainful work and decrease in work efficiency.  Great 
emphasis was placed upon the full report of the examiner, 
descriptive of actual symptomatology.  The record of the 
history and complaints was only preliminary to the 
examination; the objective findings and the examiner's 
analysis of the symptomatology were the essentials.  38 
C.F.R. § 4.130 (1996).  The principle of social and 
industrial inadaptability as the basic criterion for rating 
disability for the mental disorders contemplated those 
abnormalities of conduct, judgment, and emotional reactions 
which affected economic adjustment, i.e., which produce 
impairment of earning capacity. 38 C.F.R. § 4.129 (1996).

Under regulations that took effect during the pendency of 
this appeal (the "amended" criteria), a 10 percent 
evaluation may be assigned with occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or with symptoms 
controlled by continuous medication.  A 30 percent evaluation 
will be assigned for PTSD with occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, DC 9411 
(2001).

A 50 percent evaluation will be assigned for PTSD which 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

Turning now to the merits of the veteran's claim, the Board 
notes that the veteran's claim was placed in appellate status 
by disagreement with the original rating which established 
service connection for PTSD.  Separate ratings may be 
assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Board must consider the entire record, including outpatient 
treatment records and VA examinations from the time the 
veteran filed his claim in July 1990 until the rating for 
PTSD was increased from 10 percent to 50 percent as of April 
1998.

An October 1990 VA examination report reflects that the 
veteran had been employed at the same place for 14 years, had 
been married to the same woman for 13 years, got along fairly 
well with his wife and two children, enjoyed hobbies and 
spending time with his children, and socialized at work.  
Although he reported nightmares, flashbacks, and anxiety, he 
was able to manage activities of daily living with minimal 
difficulty.  The examiner concluded that the veteran was 
moderately impaired in social and vocational adaptability as 
a consequence of his PTSD.

In the opinion of the Board, these findings reflect more than 
mild impairment, and support the assignment of a 30 percent 
rating as of the date of receipt of the veteran's claim in 
July 1990.

Additional outpatient treatment records dated throughout the 
1990s show fairly regular counseling but the veteran appeared 
to be doing well during that time frame, although he often 
complained of stress at work.  As an example, in July 1992 he 
was noted to be "doing fairly well but still feels tense."  
In February 1993, he was "pleasant and in relatively good 
spirits."  In June 1993, he was "doing much better . . . 
relatively relaxed and smiling."  In January 1994, his PTSD 
was noted to be "mild."  In October 1994, he was noted to 
be still working and was "reserved but basically pleasant 
and friendly."  In the opinion of the Board, these records 
provide no basis for a rating in excess of 30 percent.

In a January 1995 VA examination, he reported that he was 
functioning "about the same" and had been having some 
physical problems.  He indicated that he was not doing well 
on his job, had no friends, did not get along with people, 
and had no social life since giving up drinking.  He reported 
nightmares 2-3 times per month, had frequent thoughts of war, 
and he was jumpy.  He did not mind crowds, could go to stores 
and restaurants without difficulty, and was not bothered by 
seeing Vietnamese.  He had been married 18 years but felt 
that his wife blamed him for things.  Mental status 
examination showed that eye contact was minimal but he 
readily conversed without difficulty.  He was anxious and 
uncomfortable during the examination, affect was appropriate, 
and thought processes and associations were logical and tight 
with no loosening of associations or confusion.  No gross 
impairment in memory was observed and he was oriented to 
person, place, and time.  He denied hallucinations or 
delusions, insight and judgment were adequate, and he 
reported occasional suicide ideation but no plan or intent.  
The final diagnosis was mild to moderate PTSD.  Inasmuch as 
the examiner concluded that the veteran's PTSD was mild to 
moderate, the Board finds that the results of this 
examination provide no basis for a rating in excess of 30 
percent for the veteran's PTSD.

Outpatient treatment records show on-going counseling 
sessions with complaints of anxiety and difficulty at work.  
On December 4, 1997, the veteran related that he had split-up 
with his wife and had been told that his symptoms were 
getting worse.  A December 11, 1997, note reflects that the 
veteran complained of increased stress because his wife left 
him.  A January 1998 letter from his VA clinical psychologist 
related that the veteran had a serious case of PTSD which 
caused him problems in his vocational and family adjustment.  
The psychologist noted that the veteran had kept working 
"only with great effort due to the frustration and 
aggravation" he felt in getting along with co-workers and 
supervisors.  The psychologist felt that more intensive PTSD 
therapy was warranted.  Subsequent outpatient treatment 
records reflect that the veteran was pleasant but sad, more 
depressed, angry, frustrated, more serious than usual, and 
bitter.  In April 1998, his global assessment of functioning 
(GAF) was reported at 35, indicating a major impairment in 
several areas, such as work, family relationship, judgment, 
thinking or mood.  Outpatient treatment records show on-going 
counseling for PTSD-related symptoms.

Based on the above evidence, the Board finds that the medical 
evidence prior to December 4, 1997, supports the assignment 
of a 30 percent rating, but no higher, for PTSD.  As noted 
above, a 50 percent disability rating for PTSD under the pre-
amendment criteria was warranted with "considerable" 
industrial impairment and under the amended regulations with 
"difficulty" in establishing and maintaining effective work 
and social relationships.  The Board has weighed the 
veteran's on-going complaints of anxiety and nightmares, and 
work-related frustration with his supervisors and co-workers, 
against the medical evidence which showed that he had worked 
at the same job for many years, was essentially able to work 
despite his complaints, that he had been married for many 
years (albeit in a strained relationship), that he generally 
had a good relationship with his children, and was generally 
described as pleasant, cooperative, and in good spirits.  As 
such, the Board finds that this medical evidence, does not 
show that a rating in excess of 30 percent was warranted 
prior to December 4, 1997.

On the other hand, beginning in December 1997, the veteran's 
symptoms appeared to be more severe due to his marital 
difficulties, as evidenced by his complaints of increased 
anxiety, depression, and frustration.  Further, in April 1998 
his GAF was reported at 35, consistent with a worsening of 
his condition.  In sum, the Board finds that the criteria for 
a rating of 50 percent for PTSD are met as of the date of 
receipt of the veteran's statement, i.e., December 4, 1997, 
in which he related that he had split-up with his wife and 
had been told that his symptoms were getting worse.  
Therefore, the Board finds that the assignment of a 50 
percent rating for PTSD is properly December 4, 1997, but no 
sooner.

In considering the veteran's claim, the Board has considered 
the Veterans Claims Assistance Act of 2000 (VCAA), which, 
among other things, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  See 38 U.S.C.A. § 5103A (West 
2002).  Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of this claim under the 
VCAA.  By virtue of the information contained in the 
statement of the case and supplemental statements of the case 
issued during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the claim 
for an earlier effective date.  Next, it appears that all 
medical records identified by the veteran in support of his 
claim have been associated with the claims file, including 
outpatient treatment records and VA examination reports.  
Moreover, the RO informed the veteran of his due process 
rights under the VCAA by letter dated in April 2001.  
Therefore, the Board finds that the mandates of the VCAA have 
been satisfied and no further development is needed.


ORDER

A 30 percent evaluation for PTSD is granted for the period 
from July 25, 1990, through December 3, 1997, subject to the 
law and regulations governing the payment of monetary 
benefits.

A 50 percent evaluation for PTSD is granted as of December 4, 
1997, subject to the law and regulations governing the 
payment of monetary benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

